Title: I. Thomas Jefferson to William Barton, 12 August 1790
From: Jefferson, Thomas
To: Barton, William



Sir
New York Aug. 12. 1790.

I have been duly honored with your’s of the 7th. instant, and in order to answer it must enter into a detail of facts.
In the formation of the higher departments there were some endeavors in Congress to establish a separate minister for the domestic business. This was disapproved by a considerable majority of Congress, and they therefore united that with the foreign business under the department of the Secretary of state.—When I arrived here I found Mr. Alden at the head of the home-office, and Mr. Remsen at that of the foreign office. Neither could descend to a secondary appointment, and yet they were each so well acquainted with their respective departments and the papers in them, that it was extremely desireable to keep both. On this ground of their peculiar familiarity with the papers and proceedings of their respective offices, which made them necessary to me as indexes, I asked permission to appoint two chief clerks. The legislature recieved the proposition with some jealousy, lest it might be intended to bring forward again the plan of two departments and tho the bill past, it was after considerable delay, and being quite satisfied I had no other view than to be enabled to keep the two gentlemen so peculiarly familiar with the papers under their care. One of them chusing afterwards to engage in another line, I could do nothing less, in return to the complaisance of the legislature, than declare that as the ground on which alone they were induced to allow the second office, was now removed, I considered the  office as at an end, and that the arrangements should return to the order desired by the legislature: this declaration has been given to some applications already made for this office.
I should have had real pleasure, Sir, in serving you on this occasion, but the preceding detail of facts will serve to shew you that the appointment cannot be renewed. The testimony I have recieved would be quite sufficient to convince me that I could not fill the office better than by naming you, were it considered as now existing. I beg you to recieve, with the faithful expression of my regret, assurances of the regard with which I have the honor to be Sir Your most obedient & most humble servt.,

Th: Jefferson

